 

 

 

 

 

 

 

 

 

 

 

USDSSDNY “" t
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED.
SOUTHERN DISTRICT OF NEW YORK
DOC #:
HOK CHIN ET AL., DATE FILED: eg
Plaintiffs,
18-cv-10734 (UGK)
- against -
MEMORANDUM OPINION
UNITED RESTAURANT GROUP, INC. ET AND ORDER
AL.,
Defendants.

 

JOHN G. KORBLTL, District Judge:

The plaintiffs, who are former employees of the defendants,
bring claims against the defendants alleging various violations
of the Fair Labor Standards Act (“FLSA”) and New York Labor Law
(“NYLL”). Two of the defendants - Qifan Li and Qifan, LLC
(collectively, the “Qifan defendants”) - have moved to dismiss
the plaintiffs’ first amended complaint (“FAC”) under Federal
Rule of Civil Procedure 12(b) (6) for failure to state a claim
upon which relief can be granted. The Oifan defendants argue
that neither of them is an “employer” for purposes of the FLSA
or the NYLL. The Qifan defendants’ motion to dismiss is denied.

The plaintiffs have alleged nonconclusory facts sufficient
to show that Qifan Li is an employer for purposes of the FLSA
and the NYLL under the economic realities test. See Irizarry v.
Catsimatidis, 722 F.3d 99, 105 (2d Cir. 2013) (setting out the

economic realities test); Ramirez v. Riverbay Corp., 35 F. Supp.

 
3d 513, 520 (S.D.N.¥. 2014) (same). The plaintiffs allege, among
other things, that during the relevant period Qifan Li:

- was the chief operating officer of the defendant group
of restaurants that employed the plaintiffs and decided
employees’ wages and salaries in that capacity, FAC
qi 43-45 & Ex. Bat 3;

- provided plaintiff Hao Li with an employment offer
letter instructing that Hao Li would report to Qifan Li
and that Hao Li should contact Qifan Li with any
questions concerning the offer, FAC If 77-78; and

~ supervised the plaintiffs in their duties, transferred

them among restaurants, and determined when the

plaintiffs would get breaks, FAC 99 82, 132, 149, 154,

157.
These allegations indicate that Qifan Li had the power to hire
and fire the employees, supervise and control employee work
schedules or conditions of employment, determine the rate and
method of payment, and maintain employment records. See
Irizarry, 722 F.3d at 105.

The plaintiffs, aided by the Oifan defendants’ own
concessions in their moving brief, have also. made a sufficient
showing that Qifan, LLC is an employer for purposes of the FLSA

and the NYLL under the single enterprise theory. See Tecocoatzi~

Ortiz v. Just Salad LLC, No. 18cv7342, 2019 WL 1585163, at *4

 

(S.D.N.¥. Apr. 12, 2019) (explaining the single enterprise
theory of employer liability). The plaintiffs allege that Qifan,
LLC does business as “Lumos” and “Railway” and is part of a
group of related restaurants owned and operated by the same

individuals. See generally FAC Wf 28-47 & Ex. B. The plaintiffs

 

 

 

 
also allege that the bar manager of Qifan, LLC oversaw other
defendant restaurants’ bar programs, that QOifan, LLC and another
defendant restaurant often exchanged liquor as needed, and that
Qifan Li told one of the plaintiffs that Qifan, LLC was
“together with other restaurants.” FAC 7 &1.

Moreover, the plaintiffs provide a shareholder operating
agreement between defendant United Restaurant Group, Inc. (the
general partner) and Qipai Investment, LLC (the limited
partner). This agreement shows that United Restaurant Group,
Inc. had acquired several defendant restaurants, including
Qifan, LLC, and that the restaurants were under common
management. See FAC Ex. B. Finally, the Qifan defendants state
in their moving brief that United Restaurant Group, Inc. —- of
which Qifan, LLC and other defendant restaurants are a part - is
a “conglomerate” that controlled the plaintiffs’ employment. Br.
at 5. The pleadings and record in this case allege interrelation
of operations, centralized control of labor relations, common
management, and common ownership or financial control among the
various defendant entities, including Qifan, LLC. See Brown v.
Daikin Am. Inc., 756 F.3d 219, 226 (2d Cir. 2014).

Therefore, the plaintiffs have alleged adequately that the

Qifan defendants are both employers for purposes of the FLSA and

the NYLL.
CONCLUSION
For the reasons explained above, the Qifan defendants’
motion to dismiss is denied. The Court has considered all the
arguments raised by the parties. To the extent not specifically
addressed, the arguments are either moot or without merit. The

Clerk is directed to close docket number 82.

 

SO ORDERED.
Dated: New York, New York oN; 5
July 9, 2019 ay (kes
~N Loy Be
4

John G. Koeltl
United States District Judge

 

 

 

 

 

 
